Citation Nr: 0916174	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-16 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to 
November 1984.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the May 2006 substantive appeal, the Veteran requested a 
hearing before a member or members of the Board.  In a June 
2006 submission, the Veteran withdrew his hearing request.


FINDING OF FACT

The Veteran does not have a single disability rated as at 
least 60 percent disabling, nor does he have at least one 
disability rated at 40 percent disabling and sufficient 
additional disabilities to bring the combined disability 
rating to 70 percent or more, and/or the Veteran is not 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be assigned where the schedular rating is less than 
total, as in this case, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2008).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a prisoner 
of war.  Id.

Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2008).

In order to be granted a TDIU, the veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but not to his age or to any impairment caused by non 
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.

Service connection is currently in effect for the following 
disabilities suffered by the Veteran: total knee replacement 
of the right knee (currently 30 percent disabling), diabetes 
mellitus with impotency (currently 20 percent disabling), 
tinea versicolor of trunk and tinea cruris (currently 10 
percent disabling), hypertension associated with diabetes 
mellitus with impotency (currently 10 percent disabling), 
peripheral neuropathy of the left lower extremity (currently 
10 percent disabling), peripheral neuropathy of the right 
lower extremity (currently 10 percent disabling), hemorrhoids 
(currently noncompensable), non specific urethritis 
(currently noncompensable), multiple cysts on the right 
axillae and right arm (currently noncompensable), and 
hemangioma of the neck (currently noncompensable).  

As of August 2004, the Veteran has a combined evaluation of 
70 percent for his service connected disabilities.  

The Veteran does not have a single service-connected 
disability ratable at 60 percent or more, or at least one 
disability ratable at 40 percent or more with sufficient 
additional service-connected disabilities to bring the 
combined rating to 70 percent or more.  The Board finds no 
basis to increase the disability evaluations of the service 
connected disabilities.  The post-service medical record is 
found to provide evidence against such increases.  No 
diagnostic code that the Board has reviewed would provide a 
basis to increase any of the Veteran's service connected 
disabilities, including most importantly, the Veteran's knee.

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined that 
referral for extraschedular consideration is not warranted in 
this case as well as the Veteran's assertion that he is 
unable to work due to his service-connected diabetes, knee, 
and back disabilities.  In his substantive appeal from May 
2006, the Veteran asserted that there were no desk jobs in 
his area and that the area he lived in was a "cattle and 
farm area."

In June 2004, the Veteran retired from his employment as a 
city mail carrier.  

In a VA examination for the Veteran's diabetes mellitus from 
October 2004, the examiner found no functional impairment 
resulting from his diabetes and "[t]he condition did not 
result in any time lost from work."  Furthermore, the 
examiner noted that the Veteran's diabetes did not cause any 
restriction of activities.  These statements tend to show 
that the Veteran's service-connected diabetes does not 
interfere with his ability to find and maintain employment 
and weigh heavily against his claim.

In a statement by the Veteran's representative in April 2009, 
the representative alleged that "there is no indication that 
the examiner reviewed the Claims File," presumably rendering 
the VA examination inadequate.  However, in his detailed 
rationale from the February 2006 VA examination, the examiner 
stated that "[a]fter review of the claims file and other 
records along with the physical examination the veteran is 
rendered unemployable for a manual labor job."  Thus, there 
is sufficient indication that the examiner reviewed the 
claims file and had the Veteran's complete medical history 
upon which to base his opinions.

As reported by the Veteran in his February 2006 VA 
examination, he worked as a mail carrier and alleged that he 
had to retire due to his increase in knee pain and shoulder 
pain (a condition which is not service connected, providing 
evidence against his claim).  However, the examiner opined 
that while the Veteran is rendered unemployable for a manual 
labor job since he is unable to carry a bag of mail or walk 
the distances required as a mail carrier, the Veteran is 
employable for a desk job.  

Specifically, the February 2006 examiner stated that the 
Veteran's service connected conditions such as diabetes, 
eczema, hypertension, hemorrhoids, erectile dysfunction, and 
peripheral neuropathy do not render the Veteran unemployable 
for a manual labor job nor a desk job.  Instead, the 
Veteran's non-service connected conditions of his right 
shoulder mild degenerative disc disease and left knee 
prosthesis do render the Veteran unemployable for a manual 
labor job, but not a desk job.  In short, the Veteran has no 
deficiencies which would prohibit him from performing a desk 
job.  The examiner noted that the Veteran is a high school 
graduate and has been to many trainings while in the 
military.

Thus, while the Veteran's disabilities may limit the types of 
employment which he can perform, the Board finds that his 
disabilities are not severe enough to prevent him from 
pursuing substantially gainful employment.  While the Veteran 
may live in a "cattle and farm area", this fact does not 
suggest that he is totally unable to find employment, if he 
wanted to.  In this regard, the Board must note that the 
Veteran is 70 years old and it is highly unlikely that the 
Veteran would perform a manual labor job even if his service 
connected disabilities did not exist. 

For the reasons stated above, the Veteran's claim for TDIU 
must be denied.  The evidence as to that issue is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulation.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the bulk of the VCAA duty to notify was satisfied prior 
to the initial RO adjudication.  This was accomplished by way 
of a letter sent to the Veteran in October 2005 that fully 
addressed all three notice elements.  The letter was sent 
prior to the initial RO decision regarding the Veteran's 
claim for TDIU.  This letter informed the Veteran of what 
evidence was required to substantiate the claim and of the 
Veteran's and VA's respective duties for obtaining evidence.

The duty to notify, as to assignment of disability ratings 
and effective dates as addressed by Dingess, was not 
completely satisfied prior to the initial unfavorable 
decision on that claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of a 
letter sent to the Veteran in April 2006.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim as far as an initial disability rating 
and effective date.  Although the notice letter was not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  

Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case from December 2006.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal, as the timing error did not 
affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records and outpatient treatment records.  Appropriate VA 
examinations were afforded the Veteran in October 2004 and 
February 2006.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


